OFFlCE   OF THE ATTORNEY       GENERAL      OF TEXAS
                      AUSTIN




               *triator  aounty attcirmy eha.U
               to ten per osnt 0r all riO48,
             s 0r w~eyt3 taiekhd r0r the
              why, apoa $udggaents remmmwd
   by hia; and ths &ark Of the 00&i in thLOh
   said julgrpentsare rsgdsred shall bssntitlsd
   torirt, pat oelrtortbs-ammntor said futg-
   meats, to be paid oat of the alaoantwhen ool-
   leoted.
         *at0 shdfr    0r 0th~    orfi00r     rho   80b
   leots maney ror the State or toasty, under
    Honorable,hllen C. Wilson, Page 2


              any provision of this Code, except jury
              fees, shaU be entitled to retain five
              psr cent thereof bhen coUected.q
              hrticle 4025 of the Hevised Civil Statutes concerns
    the Fish a: Oyster Laws and was psased neny years priorto the
    enactment of the Guue Law ia 1925. This Article is now a
    part of Title 67, which is entitled Fish, Oyeter, Shell, etc.,
    it reads ~1sfollows:

                    W.f all ra30 ooUeat8d ror inimation
              0r tbs rt8h ad   optor       Irm,  ten pm oat
              ahall  80 to the *oseouti.ng      attorney, aud
              the iesldue. th0mr slmu .go,418 guned,,
              fund of this State. All fuuda aolleote&by
              de&w&y.oom5.ulonera 8los4gthe aoaet r0r reg-
              Utter oertifhatse,   lSoqse8,   and rents ~ior
              looat~ private oyster:beds,~ and sao$.ptbr
              aharg8s~relatlng to th*fi&iad    oyatrlas~
             as w    be presortkd, &ulL'he b~,saoh,:8p
             .uti88 paid over weekly to”th6 Comal8sibn6r..
             e&l titarriaballdep68it the aam3nkonalp
              io the side Trsasary to the aredft or the.
              gensral rmenua'.funb."
\             T&aSQthLe&slat&      ia Remat Seeslon'lnlWM en-
    acted whst is e~diy.@&ledthe'gpllu,lar. .Th?~.AatWM @Sa---'
    titled %eutlmg to the preaertatloon  and propagation0r,au'--
    did animals, wild bfrda and wild foul8 OS this date.? :Xt
    was numbered Cha&ear roe. Seat&on 42 or this Aot is now Artiole.
    Ql.2or the Penal Codei and reads a” rollore: .
                   *It ahall be the duty oi'any j08tiw ~'
              or the peaoe, crlerkor any 6ourt, or sh7
              other 0rri0qr oi this State, reaii+bg
              any rine or penalty lmpoeed by my ow
              for tlolation or any 0r tBe mvn 0r this
              State pertaiPing to the protecti-  apd
              conservation ot tild birds, wild fo'lrl,
              wild anJs,      rich, oy8t8rr and otlmr
              wild iire, ai thin  ten dsys ircm and arta
              the reoeipt or aollection0r ,saohr*      or
              penalty, td remit same to the Geme, Fish
              and Oyster ConmIssIon at Aa6tlO,'giriW
              d00kttt nuuber of ease, -   0r ~-mn
              rised, ana aeotiou or artlOle of the law
              under which convlctlonuas aeoared, when P:;
              saoh laws are requlred.to be enZoa%d by
    Honorable Allen CL Wilson, Page S


              the Game, Fish and Oyster Commi~sion.~
              On hprll 29, 1926, Honorable C. L. Stone, Assfstant
    Attorney General, wrote an opinion on tbls questionwbloh reads,
    In part, as r0ilo=:
                  "atlcle 4025, Revised Clrll Statutes
             of 1925, provides that of all lirsescol-
             lected roolnfraotions of the l!Yshand
             Oyster 3aws, 10 per oont shall ep to the
             prowouting attornayaad the nsldoe there-




    _.




                   Vhe   writ***   attention   has   besa
             directed by you to a letter opinion,
             dated May let, 19tb. ‘eoD* L. stO88,
             uhcwasattbat    tJsa aniwht&tli .StU+
             n8~GeneralofTexas,wbi~saut~6AX't-
             lolea 950 and 951 or th?-@gde o? drlmlnal
             PrC88dUl-eto bS amliCd&    t0 8Sidasl
             salts~ibrlnfraetlonr of *b w         law.
             In the rrlt8rv6 oglnlon ksh oagstruotlon
             1s errotwOu$ ard the&on     is h8r8by 8x-
             :presslyarmruled em& withdrawn. ArtloIns
,
Ebnorable Allea C, X+llson,Page 4


         950 and 951, as anmnded, of the Code of
         CriminalPrccedare'e are g8neral statutes
         whIchhareappllcable.onlyin the absence
         of spe0iilc18glslatlTaenactmentsto the
         ccntrsry. Artdole 912, Peual Code, sapra,
         IS clearly and aa8qulrocaU.yapplicable
         to the ap8ciiic subzbjeotsecntelned ln its
         pSOVieion8, and it ObTioUdly evidencer
         the intention0r the bglelature that au
         aMS~p8WtiOS          duhedtrorthon
         ufmiaal   ones   for vlolatl8u  ar lawa
Honorable huen         c. bilcon, Page b


apply to the Game laws, the general statute, namely Article
950 and Article 951 of the Code of Crimlnel Procedure, must btr
read into Article 912 of the 3mal Cod..
              Our oonatruction of Artlola 9l2 io further 8lPphasiZ8d
by USid8       923qq   of th8 Pend    COd8.     t'ht.6tit1818   WaS Ori&Ildly
Seation 10 of Chapter 177, Aots or            the 39th I.egialatura,   1926,
end if Went into 8rfsCt the same Qy               tbat Artlole 912 went i&o
8f   t8Ot.   Th8   titl8OrchSPt6riw        W&I3    ~BegU&ithgth8~udIi&
FrapplmCIand'kLineof Fur-BmminghnSmlm".                    Seotlon l0 of wid
M   ram38 u rallmmr~




     :